Citation Nr: 0920964	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a service-connected inguinal hernia scar.  

2.  Entitlement to an increased rating for service-connected 
left inguinal hernia, status post repair, currently evaluated 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1955 to August 1957.  

Procedural history

Service connection for a left inguinal hernia, status post 
repair, was granted in a May 1990 rating decision; a 10 
percent disability rating was assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which denied the Veteran's claim for an 
increased rating for the left inguinal hernia; and granted 
the Veteran's claim of entitlement to service connection for 
an inguinal hernia scar, assigning a 10 percent disability 
rating.  The Veteran expressed disagreement as to the 
assigned ratings in August 2007.  The RO's findings were 
confirmed in an October 2007 statement of the case (SOC).  An 
appeal was perfected with the submission of the Veteran's 
substantive appeal (VA Form 9) in December 2007.  

The issue of entitlement to an increased rating for the 
service-connected left inguinal hernia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular rating for 
his service-connected inguinal hernia scar.

2.  The evidence does not show that the Veteran's service-
connected inguinal hernia scar is so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of the currently assigned 10 percent 
disability rating for service-connected inguinal hernia scar 
has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).  

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for a service-
connected inguinal hernia scar.  As is described elsewhere in 
this decision, the remaining issue on appeal, increased 
rating for left inguinal hernia, status post repair, is being 
remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated October 2, 2006 and October 19, 2007.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2006 and October 2007 letters, whereby the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letters informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The October 2006 and October 2007 letters specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  
This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-mentioned October 2006 and October 2007 
letters, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the October 2006 and October 
2007 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims:  when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection:  "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

As a final matter, the Board notes that the Veteran, through 
his attorney, has submitted correspondence which indicates 
his belief that VCAA must notify him of "the existence of 
negative evidence and how to counter this evidence."  See the 
December 2007 VA Form 9.  However, the United States Court of 
Appeals for the Federal Circuit has specifically found that 
VCAA notice "may be generic in the sense that it need not 
identify evidence specific to the individual claimant's case 
(though it necessarily must be tailored to the specific 
nature of the Veteran's claim)."  See Wilson v. Mansfield, 
506 F.3d 1055 (Fed. Cir. 2007) at 1062.  

The Court has further stated since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . it would be 
senseless to construe that statute as imposing upon the 
Secretary a legal obligation to rule on the probative value 
of information and evidence presented in connection with a 
claim prior to rendering a decision on the merits itself."  
See Locklear v. Nicholson, 20 Vet. App. 410 at 415 (2006).  
Therefore, the contention that the Veteran should be provided 
predecisional notification as to the adequacy of the evidence 
is meritless.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and private medical records and has provided him with 
a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has declined the option of presenting 
testimony and evidence at a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an initial disability rating in excess of 
10 percent for a service-connected inguinal hernia scar  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's inguinal hernia scar has been rated by the RO 
under Diagnostic Code 7804 [tender, painful scar].  As there 
was tenderness on palpation of the Veteran's scar on the May 
2007 VA examination, the Board finds that it is appropriate 
to rate the inguinal hernia scar under Diagnostic Code 7804.  

Other diagnostic codes used for rating scars are not 
applicable to the Veteran's service-connected scar.  Current 
Diagnostic Code 7800 concerns scars of the head, face or neck 
and is therefore not applicable to this case.  Current 
Diagnostic Codes 7801 and 7802, pertaining to scars, other 
than head, face, or neck, are also not applicable.  
Diagnostic Code 7801 concerns scars which are deep and cause 
limited motion, of which there is no evidence in this case.  
Current Diagnostic Code 7802, although concerning superficial 
scars, is also not applicable, since the clinical evidence 
establishes that the service-connected scars involve an area 
far less than that required for a compensable rating under 
that diagnostic code [929 square centimeters or 144 square 
inches].  

A maximum 10 percent rating is warranted for superficial, 
unstable scars under Diagnostic Code 7803.  Instability is 
not demonstrated with respect to any of the service-connected 
scar.  In any event, because the Veteran is already in 
receipt of a 10 percent rating, use of that diagnostic code 
would not avail him.
  
Scars may also be evaluated on the basis of any related 
limitation of function of the body part that they affect.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).     
There is no evidence that the inguinal hernia scar affects 
the function of that area, so Diagnostic Code 7805 is 
inapplicable.

The Veteran has not suggested that the use of any other 
diagnostic code would be more appropriate.

Accordingly, the Board finds that use of Diagnostic Code 7804 
is most appropriate.

Specific rating criteria

The applicable rating criteria for the skin (including scars) 
were amended, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  Since the Veteran's claim for 
service connection for inguinal hernia scar was filed on 
September 19, 2006, only the revised criteria are applicable.  

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).
Analysis

Initial matter - the Veteran's contentions

The Veteran's attorney, in the August 2007 NOD and December 
2007 substantive appeal, merely made vague and general 
statements concerning VA's duty to consider claims 
sympathetically.   No substantive arguments were presented.
 
Schedular rating

The Veteran's service-connected inguinal hernia scar is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7804 [scars, superficial, painful on examination].

The May 2007 VA compensation and pension (C & P) examination 
report reflects that the Veteran's inguinal hernia scar was 
tender to palpation with no adherence or underlying tissue 
involvement.  See the May 2007 VA C & P examination report.  
VA treatment records submitted since the May 2007 VA C & P 
examination do not reflect any complaints concerning the 
Veteran's inguinal hernia scar.  

In any event, the Veteran is currently receiving the maximum 
schedular rating, 10 percent, for his inguinal hernia scar 
under Diagnostic Code 7804.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The May 2007 RO rating decision granted service connection 
for the inguinal hernia scar and assigned the  10 percent 
disability rating effective as of the date of service 
connection, September 19, 2006.  After reviewing the medical 
evidence, the Board has concluded that the Veteran's service-
connected inguinal hernia scar has not changes appreciably 
and has been appropriately rated since the date of service 
connection.  The assigned 10 percent disability rating is the 
maximum that the Veteran may receive under Diagnostic Code 
7804.  

Accordingly, staged ratings are not appropriate.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, in the October 2007 SOC the RO determined that 
an extraschedular rating was not warranted as to the 
Veteran's service-connected inguinal hernia scar.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected inguinal hernia scar such 
as to render the Veteran's disability exceptional or unusual.  
It appears that the Veteran has not been hospitalized for his 
service-connected inguinal hernia scar.  With respect to 
marked interference with employment, there is no specific 
evidence in the record that the Veteran's inguinal hernia 
scar has caused a marked interference with employment, over 
and above that which is contemplated in the disability 
ratings now assigned.  See Thun v. Peake, 21 Vet. App. 111 
(2008).  The Veteran retired from his occupation as a 
sheriff's deputy because of Meniere's disease.  See the May 
2007 VA examination report.  

There is of record no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would call for 
extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected inguinal hernia scar presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2008).  Therefore, 
referral of this case to appropriate VA officials for 
consideration of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an initial disability rating in excess of 10 percent for 
his service-connected inguinal hernia scar.  The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected inguinal hernia scar is denied.




REMAND

2.  Entitlement to an increased rating for service-connected 
left inguinal hernia, status post repair, currently evaluated 
10 percent disabling.  

For reasons expressed immediately below, the Board believes 
that the remaining issue on appeal must be remanded for 
further procedural and evidentiary development. 

The Veteran was last examined for his left inguinal hernia in 
May 2007.  He has contended that the symptoms associated with 
his left inguinal hernia have worsened since that time.  See 
the Veteran's July 2007 statement and December 2007 
substantive appeal.

The Board believes that under the circumstances here 
presented, a current medical examination of the Veteran is 
necessary.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) 
[a Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should contact the Veteran in 
order to ascertain whether there is any 
additional relevant medical evidence 
available concerning the Veteran' 
service-connected left inguinal hernia 
subsequent to January 30, 2008.  If he 
responds in the affirmative, any such 
medical records identified should be 
obtained and associated with the claims 
folder, to the extent possible.

2.  VBA must arrange for an examination 
of the Veteran in order to determine the 
current severity of his service-connected 
let inguinal hernia.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

3.  VBA should then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, VBA should 
provide the Veteran and his 
representative with a SSOC and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


